FOX, J.
— This is a companion case to State v. Epstein, 186 Mo. 89, decided by Gantt, J., at the present sitting of this court.
While the record in that cause presented additional questions to the one before us, it involved the same legal propositions presented by this record; hence, there is no necessity for a reproduction of the statement of the record in this case.
Adopting the conclusions, as reached in the former cause, results in the affirmance of this judgment, and it is so ordered.
All concur.